            Case 2:19-cv-05129-CDJ Document 7 Filed 10/27/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SAM KAZRAN,                                     :
     Plaintiff,                                 :
                                                :                  CIVIL ACTION
       v.                                       :                  NO. 19-5129
                                                :
STEVE SILVERIO, et al.,                         :
     Defendants.                                :

                                 ORDER - MEMORANDUM

       AND NOW, this 27th day of October, 2020, upon consideration of Plaintiff’s Motion to

Remand (ECF No. 2), it is hereby ORDERED that said Motion is GRANTED WITHOUT

PREJUDICE, and the above-captioned case shall be remanded to the Circuit Court of the Fourth

Circuit of Florida.


       The Clerk of Court shall CLOSE this case for statistical and all other purposes.




                                                            BY THE COURT:




                                                            /s/ C. Darnell Jones, II
                                                            C. DARNELL JONES, II          J.




                                           Page 1 of 1
